This was an action brought by “J. C. Roberts & Co.” against the appellants, Nancy Thompson and J. W. Akin. The judgment appealed from is thus set forth in the transcript: ‘ ‘This day come the plaintiffs by attorney, and also come one of the - defendants, J. W. Akin, who pleads nonest factum, andissue being joined, whereupon came a jury of good and lawful men, to-wit, J. G-. Harper, and eleven others, who being empannelled, *697■charged and sworn according to law, upon their oath do say, we the jury find the issue in favor of the defendant, J. W. Akin, and the defendant Nancy Thompson, not appearing made default, and issue being joined, thereupon came a jury of good and lawful men, to-wit, J. G. Harper and eleven others, who being empannelled, charged and sworn according to law, upon their oath say, we the jury find the issue in favor of the plaintiffs, and assess their damages at $77.76, and it appearing to the court, that the instrument sued on in this case contains a waiver of exemptions as to personal property, the clerk will make mention of said fact in all executions issued herein, and it further appearing to the court, that said cause of action was appealed by said Nancy Thompson, the clerk will make mention of said fact in all executions issued herein, and it further appearing to the court,' the said cause of action was appealed by said Nancy Thompson, the clerk will insert the names of persons in her appeal bond in all executions for which execution may issue."
This court holds that this judgment is not such a judgment as will support an appeal. The appeal is, therefore, dismissed.—Bell v. Otts, 101 Ala. 186 ; Wright v. State, 108 Ala. 60.
The court in its opinion says as follows : “We deem it proper to suggest, without deciding anything on the point, that the suit is brought in the plaintiffs’ partnership name without setting out the names of the individual partners composing the firm. See Simmons v. Fitche Bros., 102 Ala. 317 ; Foreman v. Weil Bros., 98 Ala. 495 ; Moore v. Burns, 60 Ala. 269 ; and as to waiver of exemptions as to personal property, we refer to sections 2568 and 2570 of the Code.—Fears v. Thompson, 82 Ala. 294; Hutchinson v. Powell, 92 Ala. 619." The appeal is dismissed.
Opinion by
Haralson, J.